Citation Nr: 0210875	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  98-16 464	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to the assignment of a rating in excess of 40 
percent for service-connected fibromyalgia.  (This issue will 
be the subject of a later decision).

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

3.  Entitlement to service connection for fatigue and joint 
pain due to an undiagnosed illness.

(The issue of entitlement to the assignment of an increased 
(compensable) rating for service-connected spastic dysphonia 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
July 1981, February 1990 to August 1990, November 1990 to 
June 1991, and June 1991 to September 1991, including service 
in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In May 1998, the RO 
denied an increased rating for service-connected PTSD, rated 
as 50 percent disabling.  A notice of disagreement was 
received in September 1998, a statement of the case was 
issued in October 1998, and a substantive appeal was received 
in November 1998.

In May 1998, the RO also granted service connection for 
spastic dysphonia, and assigned a noncompensable rating, 
effective from March 6, 1997.  A notice of disagreement with 
the assignment of the noncompensable rating was received in 
June 1998, a statement of the case was issued in August 1998, 
and a substantive appeal was received in September 1998.

In June 1999, the RO denied service connection for fatigue 
and joint pain due to an undiagnosed illness.  A notice of 
disagreement was received in October 1999, a statement of the 
case was issued in March 2000, and a substantive appeal was 
received in May 2000.

In March 2002, the RO increased the rating for the veteran's 
PTSD from 50 to 70 percent, effective November 4, 1998.  
However, this action did not constitute a full grant of the 
benefits sought on appeal.  Accordingly, this issue remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2002, the RO also granted service-connection for 
fibromyalgia, and assigned a 40 percent rating, effective 
from March 1, 2002, and granted a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU), effective from November 4, 1998.

In a May 2002 written argument, the veteran requested earlier 
effective dates for the assignment of the 70 percent rating 
for her PTSD, for the assignment of the 40 percent rating for 
his fibromyalgia, and for the grant of TDIU benefits.  These 
issues have not been developed or adjudicated by the RO.  
Therefore, they are referred to the RO for appropriate 
action.

The issue of entitlement to the assignment of a rating in 
excess of 40 percent for service-connected fibromyalgia 
requires completion of additional development via a remand.  
The remand is being deferred and will be the subject of a 
later decision.

The Board is undertaking additional development of the issue 
of entitlement to the assignment of an increased 
(compensable) rating for service-connected spastic dysphonia 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development has been completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing this 
issue.



FINDINGS OF FACT

1.  The veteran's service-connected PTSD is not manifested by 
symptomatology resulting in total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

2.  The veteran's fatigue and joint pain have been attributed 
to fibromyalgia.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 70 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2001).

2.  Fatigue and joint pain were not incurred in or aggravated 
by the veteran's active military service, nor may they be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.317 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the claims for an increased 
rating for PTSD and service connection for fatigue and joint 
pain due to an undiagnosed illness.  These issues have been 
addressed in the rating decisions, statements of the case, 
and supplemental statements of the case.  In these documents, 
the veteran has been furnished notice of the applicable laws 
and regulations regarding an increased rating for PTSD and 
service connection for fatigue and joint pain due to an 
undiagnosed illness.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded VA 
psychiatric and medical examinations, and the Board finds 
these examinations to be adequate.  No additional pertinent 
evidence has been identified by the veteran.  Accordingly, 
the Board therefore finds that the record as it stands is 
adequate to allow for an equitable review of the issues of an 
increased rating for PTSD and service connection for fatigue 
and joint pain due to an undiagnosed illness.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remanding the claims for an increased rating for 
PTSD and service connection for fatigue and joint pain due to 
an undiagnosed illness would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Increased Rating for PTSD

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed, effective November 7, 
1996.  However, the veteran's claim for an increased rating 
for PTSD was received in October 1997.  Accordingly, her 
service-connected PTSD is to be evaluated only under the 
revised rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).

Under Diagnostic Code 9411, a 70 percent evaluation is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).

After reviewing recent evidence of record, the Board finds 
that the clear preponderance of the evidence is against 
entitlement to a rating in excess of 70 percent for the 
veteran's PTSD.  The various outpatient and examination 
reports all show that the veteran suffers continuing PTSD 
symptoms.  A November 1997 VA psychiatric examination report 
shows that the examiner found that the veteran's PTSD was 
moderate.  A December 1998 VA psychiatric examination report 
shows that the veteran was again diagnosed as having PTSD.

However, the evidence simply does not show that the veteran 
suffers from the symptoms contemplated for a 100 percent 
schedular rating under Diagnostic Code 9411.  The December 
1998 VA examination report shows that the veteran was neatly 
dressed and that her thought processes were logical and goal 
directed.  This examination report also shows that, but for a 
reduced volume, her speech was normal.  This report further 
shows that her memory was intact and that she was negative 
for suicidal or homicidal ideation, delusions, or 
hallucinations.  Given the nature of the symptoms listed for 
a 100 percent rating under Diagnostic Code 9411, the Board is 
unable to find that the veteran suffers from such symptoms 
resulting in total impairment.

Although not determinative by itself, the Board also believes 
that the assignment of a Global Assessment of Functioning 
(GAF) score of 50 by the examiner who conducted the December 
1998 VA examination is further evidence that the veteran does 
not suffer total impairment.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A 41-50 score indicates 
"serious symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  Behavior 
influenced by delusions or hallucinations or an inability to 
function in almost all areas, danger of hurting himself or 
others or occasional failure to maintain minimal personal 
hygiene, would be reflected by a much lower GAF score than 
the 50 assigned the veteran.

To summarize, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's service-
connected PTSD results in total occupational and social 
impairment due to such symptoms as a gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, or memory loss for names of close relatives, her 
own occupation, or own name.  Consequently, a 100 percent 
rating is not warranted for her PTSD.  The veteran's symptoms 
appear to be fully contemplated by the present 70 percent 
rating under Diagnostic Code 9411.  The Board finds that this 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  There is no evidence in 
the record, such as medical or employment records, indicating 
that the regular rating criteria do not apply to the facts of 
this case.  38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to this issue.


Service Connection for Fatigue and Joint Pain due to an 
Undiagnosed Illness

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 
38 U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness, which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent of more 
between the end of such service and December 31, 2001.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  In an 
interim final rule, VA extended the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement for compensation to be established to 
December 31, 2006.  66 Fed.Reg. 56614-56615 (November 9, 
2001).

Further, VA regulations provide that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a); see also 
38 U.S.C.A. § 1117.  Signs or symptoms which may be 
manifestations of undiagnosed illnesses include, but are not 
limited to, those involving muscle and joint pain.  38 C.F.R. 
§ 3.317(b).  "Objective indications" include both objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).

The Board notes that the Persian Gulf War illness provisions 
of 38 U.S.C.A. § 1117 were recently amended, effective March 
1, 2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
These new legal provisions on Persian Gulf War illness do not 
encompass the pulmonary sarcoidosis with fatigue and sleep 
disturbance which is involved in the pending claim of service 
connection.

The veteran's service personnel records reflect that she 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  Thus, her service during the Persian Gulf 
War is not in dispute.

The Board finds that service connection cannot be established 
for the veteran's fatigue and joint pain based on the 
regulations applicable to "undiagnosed illness" in veterans 
of the Persian Gulf War.  As reported earlier, service 
connection for any disability under the regulations that are 
specific to service in the Persian Gulf requires that the 
disability may not be attributed to any known cause.  In this 
case, the record shows that the veteran's fatigue and joint 
pain have been attributed to a known medical diagnosis.  In 
particular, VA outpatient treatment records show that the 
veteran was diagnosed as having fibromyalgia on a number of 
occasions.  A December 1998 VA examination report shows that 
she was diagnosed as having fibromyalgia syndrome.  Thus, the 
evidence of record shows that the veteran's fatigue and joint 
pain have been attributed to a specific and known diagnosable 
cause.

In this regard, the Board notes that the VA General Counsel 
has issued an opinion that 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 authorize service connection on a presumptive basis 
only for a disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for diagnosed illnesses, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VA O.G.C. Prec. Op. No. 8-98 (Aug. 3, 1998), 
63 Fed. Reg. 56,703 (1998).  In light of the foregoing VA 
General Counsel opinion, and the fact that the veteran's 
fatigue and joint pain have been attributed to a specific 
diagnosable cause, the Board finds no basis to grant service 
connection for her fatigue and joint pain under the 
provisions of 38 C.F.R. § 3.317.

The Board notes at this juncture that, as reported earlier, 
in a March 2002 decision, the RO granted service connection 
for the veteran's fibromyalgia.  This grant was based on the 
presumptive provisions outlined under 38 U.S.C.A. § 1117 
which were amended, effective March 1, 2002.

The Board has considered the veteran's contentions regarding 
the etiology of her fatigue and joint pain.  However, as a 
layperson, she is not qualified or competent to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered the doctrine of reasonable 
doubt with regard to this issue.  However, the record does 
not provide an approximate balance of negative and positive 
evidence on the merits which would otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 70 percent for service-connected PTSD 
is denied.

Service connection for fatigue and joint pain due to an 
undiagnosed illness is denied.



		
	Jason R. Davitian
	Acting Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps 
you can take if you disagree with our decision.  We are in 
the process of updating the form to reflect changes in the 
law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


